Citation Nr: 1109802	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease (status-post heart attack and stent placement), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

This appeal arises from a January 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

This matter was previously before the Board in October 2008, when it was remanded for additional development.  As is discussed in greater detail below, the Board finds that there has been substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's coronary artery disease (status-post heart attack and stent placement) is related to his military service, to include exposure to Agent Orange, or was caused or aggravated by service-connected disability.  


CONCLUSION OF LAW

Coronary artery disease (status-post heart attack and stent placement) was not incurred in, or aggravated, by active service, atherosclerosis may not be presumed to have been so incurred or aggravated, and coronary artery disease is not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Duty to Notify

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2005 and December 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although VCAA notification was not completed prior to the initial adjudication of the claim, the appellant was not prejudiced thereby as the claim was readjudicated thereafter, most recently in an August 2010 supplemental statement of the case.  

Duty to Assist

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  The VA opinions reflect that the evidence of record was considered, and rationale was provided for the opinions offered.  An August 2010 supplemental etiological opinion was obtained from the VA physician who examined the Veteran in December 2005 (Dr. R).  Dr. R indicated that he had reviewed the Veteran's C-file, and his opinions address the possibility of service connection on both a direct and secondary basis, to include on the basis of aggravation by diabetes mellitus, and the etiological opinions are accompanied by a sufficient rationale.  Under the circumstances, there is no basis to find that Dr. R did not have a sufficient basis for his opinions, or that the opinions are inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the foregoing, the Board finds that there has been substantial compliance with its October 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  As such, the Board finds that the medical opinions obtained in this case are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008)

As noted above, in October 2008, the Board remanded this claim.  The Board directed that an attempt be made to obtain records of the Veteran's treatment with the Indian Health Service (IHS) at Fort Thompson or at "Chamberlain," or at any other location where the Veteran may have received treatment, and to obtain records of the Veteran's treatment with VA which are not already on file.  The Board further directed that the Veteran's claims folder should be referred back to the VA physician who examined him in December 2005 (Dr. R) and that this physician should be requested to thoroughly review the Veteran's claims folder and clinical record and to state whether: (1) the Veteran's service- connected adult-onset diabetes mellitus caused the onset of his heart disease (manifested by a heart attack and stent placement), and (2) also the associated question of whether the Veteran's service-connected adult-onset diabetes mellitus has in any way increased his heart disease.  

The Board first notes that in response to a duty-to-assist letter from the Appeals Management Center (AMC), dated in December 2008, a letter was received from the Veteran in January 2009, in which it was stated that, "I have had all of my recent medical treatment done at Ft. Meade VA."  In November 2009, the AMC requested the Veteran's records from Ft. Meade, as well as the IHS at "Ft. Chamberlain," and the IHS at "Ft. Thompson."  The Veteran's records of IHS treatment in Ft. Thompson, dated between 1991 and 2008, have been obtained, and are associated with the claims file.  However, the AMC's requests sent to Ft. Meade and Ft. Chamberlain were both returned as undeliverable by the Postal Service.  In March 2010, the AMC sent another request to Ft. Meade, MD (at an updated address) to which no response was received.  The Board notes that this claim was readjudicated in an August 2010 supplemental statement of the case, which notified the Veteran of the development that had been undertaken, with no subsequent assertion by either the Veteran or his representative that any other relevant records exist.  See e.g., Veteran's representative's brief, dated in February 2011.  The Board therefore finds that all relevant treatment reports have been obtained, and that its remand has been substantially complied with.  Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Service Connection

The Veteran asserts that he is entitled to service connection for coronary artery disease (status-post heart attack and stent placement).  He argues that his coronary artery disease was caused or aggravated by his service-connected diabetes, or, in the alternative, that it is due to exposure to Agent Orange during service in Vietnam.   


Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

In August 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  A recent amendment to this regulation added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Factual background

Service connection is currently in effect for diabetes mellitus, type II, and malaria.  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment, or diagnoses.  The Veteran's separation examination report, dated in May 1971, shows that his heart was clinically evaluated as normal.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1991 and 2010.  This evidence includes reports from the Sioux Valley Hospital (SVH), dated in December 2003, which show that the Veteran was admitted for treatment of chest discomfort.  He was noted to have a history of smoking, alcoholism (quitting three weeks prior to admission), and a family history of coronary artery disease.  It was further noted that he did not have a history of diabetes.  He underwent left heart catheterization with stenting of the left anterior descending artery.  The impression was atherosclerotic heart disease, status post acute anterior myocardial infarction, status post successful rheolytic thrombectomy and primary stenting of the mid-left anterior descending artery.  His other diagnoses noted coronary artery disease.   

IHS reports, dated between 1991 and 2008, show that the Veteran was noted to have hypertension and hyperlipidemia, as well as a history of smoking and alcoholism.  In October 2004, he was noted to have "borderline" diabetes.  The assessment noted that he was overweight, and had "new onset" DM (diabetes mellitus); subsequently dated reports note diabetes mellitus type 2, and coronary artery disease.  

A VA examination report, dated in December 2005, shows that the Veteran claimed to have been diagnosed with diabetes in "approximately" April 2004.  The examiner, Dr. R, noted that the Veteran did not have any significant weight loss or gain, or hypoglycemic reactions, and that he did not have any restricted activity, and that he had, in fact, been encouraged to increase his activity as much as possible.  It was noted that he wore glasses, but that he denied visual problems.  The examiner indicated that there was no history of CHF (congestive heart failure), and no arrhythmias.  On examination, he had no neurological symptoms.  A history of a myocardial infarction in December 2003 was noted, with subsequent completion of cardiac rehabilitation "without a problem."  In the assessment, Dr. R stated that the Veteran's diabetes had been diagnosed after his heart attack, and that "it is less likely than not that his heart disease is caused by his diabetes at the present time."  In an addendum, the examiner stated that the Veteran had indicated that both of his parents had AODM (adult onset diabetes mellitus), that three of his siblings had diabetes mellitus, and that being Native American with a family history of diabetes, his risks for developing diabetes mellitus "are quite significant at this time."  

In another addendum, dated in August 2010, Dr. R summarized the Veteran's relevant medical history.  He concluded that the Veteran's coronary artery disease occurred prior to his diabetes mellitus, and that diabetes mellitus could not have initiated his coronary artery disease.  Dr. R explained that the Veteran has a strong family history for premature coronary artery disease, and that therefore it is less likely than not that his coronary artery disease has any relationship to his diabetes.  He stated that the Veteran's coronary artery disease was more likely related to his strong family history, with genetics being the major risk factor.  With regard to aggravation, he stated that there were no findings for aggravation after his diagnosis of diabetes mellitus, and that this was documented by both a stress test and a myocardial perfusion/nuclear scan, which showed no diagnostic abnormality, and an ejection fraction of 67 percent.  Dr. R concluded that it is less likely than not that the Veteran's diabetes mellitus "in any way has aggravated his CAD," noting that he had essentially normal examinations five years later, which showed that he had no diagnostic abnormality.  

Analysis

Direct incurrence (to include presumptive)

With regard to the possibility of service connection on a direct-incurrence, to include on a presumptive, basis (i.e., exposure to Agent Orange, and/or as a chronic disability), the Veteran's service treatment reports do not show that he was ever treated for cardiovascular symptoms, or that he was ever diagnosed with a heart disorder, to include coronary artery disease.  The Veteran's May 1971 separation examination report shows that his heart was clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of a heart disorder is dated no earlier than 2003.  This is over 31 years after separation from service, and this lengthy period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between a heart disorder and the Veteran's service.  See 38 C.F.R. § 3.303(d).  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that coronary artery disease was caused by such exposure, Combee, and the applicable law does not include coronary artery disease as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time between service in Vietnam and the current heart problems at issue clearly indicates no connection, beyond the fact that coronary artery disease has not been found to be connected with exposure to herbicides.  

In summary, the evidence does not show that the Veteran has coronary artery disease (status-post heart attack and stent placement) that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id. 

Secondary service connection

With regard to the claim that the Veteran's coronary artery disease (status-post heart attack and stent placement) was caused or aggravated by a service-connected disability, the Veteran has argued that it is secondary to diabetes mellitus.  However, there is no competent evidence to show that the claimed condition was caused or aggravated by the Veteran's diabetes, or malaria.  The only competent opinion is the August 2010 VA opinion, and this opinion weighs against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the secondary service connection claim, and that the claim must be denied.  

Accordingly, the Board finds that service connection for the claimed condition is not warranted under 38 C.F.R. § 3.310 and/or Allen.  


Summary

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for coronary artery disease (status-post heart attack and stent placement) on either a direct-incurrence (to include presumptive) or secondary service connection basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that coronary artery disease was caused by service, to include as due to Agent Orange, or that it was caused or aggravated by a service-connected disability.  The Veteran has not specifically asserted that he began having any relevant heart symptoms during service.  To the extent that he may assert that he had relevant symptoms after service at some point, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for coronary artery disease, or to state whether coronary artery disease was caused by service, or whether it was caused or aggravated by a service-connected disability, or whether it is due to exposure to Agent Orange.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  Coronary artery disease is first shown more than 31 years after separation from service, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has coronary artery disease that is related to his service, or to a service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for coronary artery disease (status-post heart attack and stent placement), to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


